Per Curiam.
The conduct of the students, while proceeding from a classroom on the fourth floor of the school building to a classroom on the fifth floor was not so unruly or disorderly that if the teacher had been at her post instead of conversing with another teacher in the hall nearby she would have been required to take some positive action to restore order. No actionable negligence has been established. To hold defendant liable in the circumstances here disclosed would be tantamount to imposing an insurer’s liability.
The judgment should be reversed, with costs, and complaint dismissed, with costs.
Hecht, J. P., Aurelio and Tilzer, JJ., concur.
Judgment reversed, etc.